Contact: Jeffrey W. Farrar Executive Vice President and CFO (434) 964-2217 JFarrar@StellarOne.com STELLARONE CORPORATION DECLARES QUARTERLY CASH DIVIDEND Charlottesville, VA, July 25, 2012 – StellarOne Corporation (NASDAQ: STEL) (StellarOne), announced today that its Board of Directors approved a quarterly cash dividend in the amount of $0.06 per share payable on August 27, 2012 to shareholders of record as of August 7, 2012. The payment represents an annual yield to shareholders of approximately 2.0% based on the closing price of StellarOne stock on July 24, 2012. Commenting on the dividend announcement, O. R. Barham, Jr., President and Chief Executive Officer said, “We are very close to replenishing our dividend paying capacity that was impacted by our TARP repayment late in 2011, and believe that we can increase the dividend in the coming quarters given our capital levels and earnings momentum. Our current expectation is to return to historical payout ratios as a percentage of normalized earnings over time.” About StellarOne StellarOne Corporation is a traditional community bank offering a full range of business and consumer banking services, including trust and wealth management services.Its sole banking subsidiary, StellarOne Bank, operates over 50 full-service financial centers, two loan production offices, and over 60 ATMs serving the New River Valley, Roanoke Valley, Shenandoah Valley, and Central and North Central Virginia. Forward-Looking Statements In addition to historical information, this press release contains forward-looking statements. The forward-looking statements are subject to certain risks and uncertainties, which could cause actual results to differ materially from historical results, or those anticipated. When we use words such as “believes,” “expects,” “anticipates” or similar expressions, we are making forward-looking statements. Readers are cautioned not to place undue reliance on these forward-looking statements, which reflect management’s analysis only as of the date thereof. StellarOne wishes to caution the reader that factors, such as those listed below, in some cases have affected and could affect StellarOne’s actual results, causing actual results to differ materially from those in any forward-looking statement. These factors include: (i) expected cost savings from StellarOne’s acquisitions and dispositions, (ii) competitive pressure in the banking industry or in StellarOne’s markets may increase significantly, (iii) changes in the interest rate environment may reduce margins, (iv) general economic conditions, either nationally or regionally, may be less favorable than expected, resulting in, among other things, credit quality deterioration, (v) changes may occur in banking legislation and regulation, (vi) changes may occur in general business conditions, and (vii) changes may occur in the securities markets. For additional information, please refer to StellarOne’s filings with the Securities and Exchange Commission, which may be accessed at www.StellarOne.com.
